FULMER, Judge.
We reverse the trial court’s order which revoked the defendant’s probation for failure to follow job search instructions given to him by his probation officer.
The probation officer ordered the defendant to apply to twenty-six possible places of employment on November 17, 1992, beginning at 7:00 a.m. and to report to the officer the next day with a list of the employers he had contacted. When the defendant failed to complete the job search as instructed, an affidavit was filed alleging that the defendant violated condition (8) of the probation order, which required compliance with all instructions given by the probation officer.
The trial court erred in finding that the defendant violated his probation. The probation officer’s directive to complete the strict job search was' not such a matter of routine supervision as to be encompassed by the requirement of condition (8) that the defendant comply with all instructions given by the probation officer. See Holterhous v. State, 417 So.2d 291 (Fla. 2d DCA 1982).
Reversed.
RYDER, A.C.J. and PATTERSON, J., concur.